United States Court of Appeals
                     For the First Circuit


No. 21-1111

                 AMAURY VLADIMIR REYES-BATISTA,

                           Petitioner,

                               v.

              MERRICK B. GARLAND, Attorney General,

                           Respondent.


               PETITON FOR REVIEW OF AN ORDER OF
               THE BOARD OF IMMIGRATION APPEALS


                             Before

                      Barron, Chief Judge,
               Howard and Gelpí, Circuit Judges.


     Stuart Altman, Law Office of Stuart Altman, for petitioner.
     Todd J. Cochran, Office of Immigration Litigation, Civil
Division, United States Department of Justice, with whom Brian M.
Boynton, Assistant Attorney General, and John S. Hogan, Assistant
Director, Office of Immigration Litigation, were on brief, for
respondent.


                         October 7, 2022
            HOWARD,        Circuit    Judge.     Petitioner   Amaury    Vladimir

Reyes-Batista seeks review of the Board of Immigration Appeals'

("BIA") dismissal of his appeal of an immigration judge's ("IJ")

order denying him relief from removal.              Reyes-Batista argues that

the BIA erred in denying him nunc pro tunc relief under former

§ 212(c) of the Immigration and Nationality Act ("INA") and on

equitable estoppel grounds.             Discerning no error in the agency

decision, we deny the petition.

                                         I.

            Reyes-Batista, a citizen of the Dominican Republic, was

granted lawful permanent resident ("LPR") status in October 1990,

at the age of fourteen.          In 1996, he was convicted in New York of

third-degree attempted criminal sale of a controlled substance

(heroin).        As    a    result,    the     government   initiated   removal

proceedings against him in Oakdale, Louisiana.                 At his removal

hearing, Reyes-Batista sought relief under former § 212(c) of the

INA.     See 8 U.S.C. § 1182(c) (1996).              Section 212(c) gave the

Attorney General discretion to waive removal for certain LPRs,

provided that they had established a domicile in the United States

for seven consecutive years.            An IJ found that Reyes-Batista did

not meet the seven-year domicile requirement necessary for relief

and    ordered   him   removed.         Reyes-Batista   was   removed    to   the

Dominican Republic in October 1996.



                                        - 2 -
           Reyes-Batista later made his way back to the United

States, entering without inspection.      In 2015, he was charged in

the U.S. District Court for the District of Connecticut with

various offenses stemming from his involvement in a fraudulent tax

scheme.   See United States v. Reyes-Batista, 844 F. App'x 404, 406

(2d. Cir. 2021).   An additional charge for illegal reentry under

8 U.S.C. § 1326(a) was dismissed before trial because the district

court found that Reyes-Batista was prejudiced by a fundamental

procedural error in his 1996        removal   proceeding when   the IJ

informed him that he was ineligible for § 212(c) relief. According

to the district court, Reyes-Batista's mother's lawful residency

"could be imputed" to him for purposes of establishing the seven-

year domicile period.

           Reyes-Batista was convicted of the fraud-related charges

and sentenced to time served, plus three years of supervised

release and restitution.   Reyes-Batista, 844 F. App'x at 406.      In

early 2021, the Second Circuit affirmed his convictions.        Id. at

410.

           On December 9, 2019, the Department of Homeland Security

("DHS") initiated removal proceedings against Reyes-Batista by

filing a Notice to Appear ("NTA") in Boston immigration court.

The NTA charged Reyes-Batista with removability based on four INA

provisions:   1)   § 212(a)(2)(C)    (8   U.S.C.   § 1182(a)(2)(C)(i))

("alien who the consular officer or the Attorney General knows or

                               - 3 -
has reason to believe . . . is or has been an illicit trafficker

in any controlled substance"); 2) § 212(a)(9)(C)(i)(II) (8 U.S.C.

§ 1182(a)(9)(C)(i)(II))         ("alien         who . . . has        been       ordered

removed . . . who enters or attempts to reenter the United States

without      being   admitted");     3)     § 212(a)(6)(A)(i)             (8      U.S.C.

§ 1182(a)(6)(A)(i)) ("alien present in the United States without

being admitted or paroled, or who arrives in the United States at

any   time   or   place   other   than     as    designated     by    the      Attorney

General");        and      4)      § 212(a)(7)(A)(i)(I)               (8          U.S.C.

§ 1182(a)(7)(A)(i)(I))       (immigrant not in possession of                      "valid

entry     document[s]").        Reyes-Batista          denied   the       charges    of

removability and argued that DHS should be equitably estopped from

removing him, and sought cancellation of removal, nunc pro tunc

§ 212(c) relief, and voluntary departure.               Following two hearings,

the Boston IJ ultimately concluded that the evidence sufficiently

sustained all four charges, and that Reyes-Batista was ineligible

for relief from removal.

             Reyes-Batista      appealed        this   decision      to     the     BIA,

focusing on the IJ's denial of his nunc pro tunc and equitable

estoppel claims. On January 7, 2021, the BIA dismissed the appeal.1

Reyes-Batista's timely petition for review followed.


      1In his appeal to the BIA, Reyes-Batista also challenged the
IJ's denial of his request for a continuance. The BIA rejected
this claim in its decision, and Reyes-Batista has not challenged
this portion of the BIA's decision on appeal.
                                    - 4 -
                                            II.

            "Where, as here, the BIA adopted and affirmed the IJ's

ruling, and discussed some of the bases for the IJ's opinion, we

review both the BIA's and IJ's opinions."                   Idy v. Holder, 674 F.3d

111, 117 (1st Cir. 2012) (citing Zheng v. Gonzales, 475 F.3d 30,

33 (1st Cir. 2007)).       "We review the BIA's and/or IJ's findings of

fact under the substantial evidence standard, reversing only if

'the record evidence would compel a reasonable factfinder to make

a contrary determination.'"            Stroni v. Gonzales, 454 F.3d 82, 87

(1st Cir. 2006) (quoting Romilus v. Ashcroft, 385 F.3d 1, 5 (1st

Cir.   2004)).       "We   review       legal      conclusions       de    novo,     'with

appropriate       deference    to     the    agency's       interpretation          of   the

underlying     statute        in     accordance          with     administrative         law

principles.'"       Id. (quoting Gailius v. INS, 147 F.3d 34, 43 (1st

Cir. 1998)).

          A.   Reyes-Batista is not eligible for nunc pro tunc
relief under former § 212(c)
            A noncitizen convicted of an aggravated felony after

admission    to    the   United      States       is    removable.        See   8   U.S.C.

§ 1227(a)(2)(A)(iii).              Former    INA       § 212(c)    gave   the   Attorney

General "relatively broad discretion to grant relief to aliens

otherwise deemed inadmissible or removable if they had established

a lawful, unrelinquished domicile in the United States of seven

consecutive years."        Omar v. Lynch, 814 F.3d 565, 567 (1st Cir.

2016) (citing former § 212(c)).              Although § 212(c) was repealed by
                                        - 5 -
§ 304(b)   of    the     Illegal   Immigration      Reform    and   Immigrant

Responsibility     Act    of    1996     ("IIRIRA"),    the   Supreme    Court

subsequently held that IIRIRA's repeal of former § 212(c) does not

apply retroactively.      See INS v. St. Cyr, 533 U.S. 289, 326 (2001).

Thus,   § 212(c)   relief      remains    available    to   eligible    persons

convicted of an offense before IIRIRA’s effective date in April

1997.   See id. at 315, 326.

           But Reyes-Batista is not presently eligible for § 212(c)

relief.    Current regulations provide that relief under former

§ 212(c) is only available to LPRs.            See 8 C.F.R. § 1212.3(f)(1).

As the IJ noted, and Reyes-Batista does not dispute, he is not an

LPR because his 1996 removal order -- which terminated his LPR

status -- remains valid.        Therefore, his only means of obtaining

§ 212(c) relief would be through a nunc pro tunc waiver.

           "Nunc pro tunc, . . . meaning 'now for then,' refers to

the power of [an adjudication] to treat something done now --

typically a court order -- as effective as of an earlier date."

Gutierrez-Castillo v. Holder, 568 F.3d 256, 261 (1st Cir. 2009)

(quoting Mahabir v. Ashcroft, 387 F.3d 32, 33 (1st Cir. 2004)).

In pursuing nunc pro tunc permission to reapply for relief under

former INA § 212(c), Reyes-Batista asks to have his § 212(c)

application adjudicated nunc pro tunc to the date of his original

hearing in 1996, before he lost his LPR status.



                                       - 6 -
           The IJ concluded that Reyes-Batista was not entitled to

nunc pro tunc relief, because granting it would not eliminate his

four grounds of removability under the INA.           The BIA agreed,

explaining that "[n]unc pro tunc relief is not available unless it

would completely dispose of the case," and Reyes-Batista "would

still be considered an arriving alien, and inadmissible, even if

he were granted a section 212(c) waiver nunc pro tunc."

           We agree.   First, as a threshold matter, and as Reyes-

Batista points out, it is not clear whether nunc pro tunc relief

is available in this circuit to correct a substantive error by a

previous immigration court.     See Fernandes Pereira v. Gonzales,

417 F.3d 38, 47-48 (1st Cir. 2005) (declining to extend nunc pro

tunc relief to petitioner who "was denied the opportunity to seek

timely    section 212(c)    relief   under    a   good   faith   legal

interpretation of the law at the time," and noting that "we have

stated that nunc pro tunc authority may only be used to correct

inadvertent or clerical errors").

           Nevertheless, nunc pro tunc relief under former § 212(c)

is not an available remedy here.        As the BIA has explained, its

authority and that of "[IJs] to grant [nunc pro tunc] permission

in       deportation       or    exclusion        proceedings . . . is

limited . . . . [and] has been extended only to instances where

all established grounds of deportability or inadmissibility are

eliminated."   In re Garcia-Linares, 21 I. & N. Dec. 254, 258 (BIA

                                - 7 -
1996); see Trejo v. Holder, 421 F. App'x 339, 341 (5th Cir. 2011)

(per   curiam)   (explaining       that    "[t]he    immigration       courts    have

'discretion to allow nunc pro tunc proceedings in two well defined

situations,'"     one    of   which       is   "where     the   only    ground     of

deportability or inadmissibility would thereby be                      eliminated"

(citation omitted)); Corona-Mendez v. Holder, 593 F.3d 1143, 1148

(9th Cir. 2010) ("Because the Board does not grant nunc pro tunc

permission to reapply if the petitioner is deportable based on

multiple grounds of inadmissibility, it was . . . properly denied

here."); Patel v. Gonzales, 432 F.3d 685, 693 (6th Cir. 2005);

Matter of Roman, 19 I. & N. Dec. 855, 859 (BIA 1988).                  Because the

BIA's policy regarding nunc pro tunc relief is a "discretionary

administrative practice," we "have no authority to require the

Board to extend" it.       Corona-Mendez, 593 F.3d at 1148 n.4.

           Here, even were Reyes-Batista to receive retroactive

§ 212(c) relief through a grant of nunc pro tunc permission to

reapply, it would not "complete[ly] dispos[e] of [his] case."

Reyes-Batista would remain removable at the very least under the

INA    provision        relating      to       his      unauthorized      reentry,

§ 212(a)(9)(C)(i)(II).        See supra at 4.           That alone renders him

ineligible for nunc pro tunc relief.             See In re Garcia-Linares, 21

I. & N. at 258.




                                      - 8 -
           B.     Equitable estoppel is not warranted

           "Estoppel requires showing that the government engaged

in 'affirmative misconduct' that caused the petitioning individual

to act in a way []he otherwise would not have."             Westover v. Reno,

202 F.3d 475, 481 (1st Cir. 2000) (quoting Akbarin v. INS, 669

F.2d 839, 842-43 (1st Cir. 1982)).2

           Reyes-Batista       argues   that      the   government   should   be

equitably estopped from bringing new removal proceedings against

him because the first IJ, in Louisiana, failed to inform him at

his 1996 hearing that he was potentially eligible for § 212(c)

relief.   According to Reyes-Batista, this eligibility stemmed from

a 1992 Second Circuit case holding that a parent's domicile could

be imputed to a child for purposes of § 212(c) if there was a

significant     relationship    between     the    parties.3    Reyes-Batista

points to the following colloquy at his 1996 removal hearing as




     2 Even where these two elements of estoppel are met, estoppel
against the government may nevertheless be inappropriate based on
competing policy and equitable considerations. See Akbarin, 669
F.2d at 844. This is all the more true in immigration cases, where
"the state of the doctrine of estoppel against the Government is
difficult to determine." Id. at 842.

     3 Reyes-Batista does not mention the case -- Rosario v. INS,
962 F.2d 220 (2d. Cir. 1992) -- in his brief, but instead relies
primarily on the Connecticut district court's fundamental fairness
analysis to support his equitable estoppel claim, which, in turn,
relied on Rosario.      Although Reyes-Batista's argument lacks
development, we assume arguendo that it was not waived and proceed
to the merits.
                                    - 9 -
evidence that the Louisiana IJ engaged in affirmative misconduct

by misinforming him of his eligibility for § 212(c) relief:

                   [IJ]: Counselor, do you seek any relief
              from deportation?
                   Counsel for Reyes-Batista: Umm, well, we
              would . . . 212c, since the Attorney General
              has vacated Soriano, we believe that he's
              eligible, at least for the time being, until
              some new decision is made as to whether it
              pertains to cases that were, or convictions,
              that were prior to April 24th.
                   [IJ]: Okay[.]
                   Government: Your honor, the respondent
              doesn’t have the requisite 7 years for 212c
              relief.    He entered this country as an
              immigrant on Oct. 12, 1990.
                   [IJ]: He doesn’t even have the 7 years
              counselor.
                   Counsel: Oh, I must have miscalculated
              when I read this then. Um, that's the only
              form that I know of your honor.
                   [IJ]: I understand that. I'm not aware
              of any relief, is the government aware of any
              relief?
                   Government: No, your honor.
                    . . . .
                   [IJ]: The respondent through counsel
              would seek 212c waiver. And there is the issue
              in the Second Circuit and how you calculate
              the time that his mother had lawful permanent
              residence and also the . . . but it doesn't
              apply here . . . and also because of the
              Antiterrorism bill, he surely does not
              have . . . he's not eligible currently for the
              212c waiver.

              The Boston IJ found that the "facts of this case fall

far   short    of   the   affirmative   government   misconduct   standard"

because even if Reyes-Batista would have been eligible for relief

under former § 212(c), there was "insufficient evidence that [the

Louisiana IJ's statements were] an intentional act meant to deprive

                                   - 10 -
[Reyes-Batista] of his due process rights to apply from relief

from       removal."   The    IJ    further   noted   that   the   Louisiana    IJ

"consulted with and sought input from both government counsel and

[Reyes-Batista's] counsel at the hearing." The BIA agreed, stating

only that "[e]quitable estoppel is not appropriate because the

record does not establish that the [IJ] in the prior deportation

proceedings       engaged    in    affirmative   misconduct   by   finding     the

respondent ineligible for relief under former section 212(c)."

               We concur.    The Second Circuit case that Reyes-Batista

identifies as creating the "imputed domicile" theory under which

he may have satisfied the seven-year requirement was not binding

on the Louisiana immigration court in his 1996 proceeding, and no

similar Fifth Circuit precedent existed at the time -- in fact,

the available Fifth Circuit precedent suggested the contrary.

Compare Rosario, 962 F.2d at 224 (holding that "the ameliorative

purpose of § 212(c) is better served by permitting a minor to

establish domicile through a parent with whom he had a significant

relationship during the time in question") with Madrid-Tavarez v.

INS, 999 F.2d 111, 111 (5th Cir. 1993) (holding "that a lawful

permanent resident who is short of the seven year legal residence

requirement cannot meet it by tacking time previously spent in the

United States as an illegal alien for purposes of § 212(c)").4


       4The   Supreme   Court  has   since   affirmed  the   BIA’s
interpretation that a person must meet § 1229b(a)'s (the statutory
                                       - 11 -
More importantly, the Louisiana IJ appears to have given the

question    of   Reyes-Batista's     § 212(c)     eligibility   adequate

consideration, and Reyes-Batista has failed to identify anything

suggestive of "government misconduct."     Westover, 202 F.3d at 481.

Estoppel is therefore not appropriate here.        Cf. Akbarin, 669 F.2d

at 842 (explaining that "the Supreme Court [has] held that a Social

Security    Administration   official's         oral   advice . . . that

[plaintiff] was ineligible for certain benefits when in fact she

was [eligible] did not estop the Government from denying her

retroactive benefits for which she did not apply in time because

of the oral advice").

                                   III.

            For the foregoing reasons, we deny Reyes-Batista's

petition.




provision that replaced § 212(c)) duration requirements on his or
her own, thereby overruling Rosario and the decisions of two other
circuit courts which had previously held that "the Board should
impute a parent's years of domicile to his or her child" when
"determining eligibility for relief under § 212(c)."     Holder v.
Martinez Gutierrez, 566 U.S. 583, 592 (2012).
                               - 12 -